Citation Nr: 0807189	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-08 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence was submitted to reopen a 
claim of entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of a left 
hip disorder was denied by an unappealed July 2002 rating 
decision.
  
2.  Evidence associated with the claims file since the 
unappealed July 2002 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for a left hip 
disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a left hip disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim to reopen the issue of 
entitlement to service connection for a left hip disorder, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a May 2005 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1, 
9-10 (2006) (holding that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim).  Although the 
letter did not notify the veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the veteran because the claim for entitlement to service 
connection for a left hip disorder is not reopened.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also requested that the veteran provide any evidence 
in his possession that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

In the case of a claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The veteran's service medical records, service 
personnel records and VA medical treatment records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In making this decision, a memorandum dated in July 2007, 
noted that a search for treatment records relating to the 
veteran from the medical clinic at the Air Force Base in 
Sembach, Germany, in October 1982, was negative.  

The veteran submitted a Report of Accidental Injury, VA Form 
21-4176, noting that he was involved in a motor vehicle 
accident, in which his vehicle rolled over twice, on October 
9, 1982, at 6 p.m.  He indicated that German police made a 
report concerning this accident.  However, the veteran did 
not provide a mailing address which could be used by the RO 
to request this information.  Moreover, the RO informed the 
veteran of this fact in its August 2007 Supplemental 
Statement of the Case.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In this case, the RO denied the veteran's initial claim 
seeking service connection for a left hip disorder in July 
2002.  Specifically, the RO found that there was no evidence 
of a left hip disorder having been incurred during service, 
and that post service medical records showed no indication of 
continuing treatment for a left hip disorder following his 
discharge from the service.

Notice of the RO's July 2002 rating decision was sent to the 
veteran in August 2002.  He did not file a timely notice of 
disagreement.  Accordingly, the July 2002 RO decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  

In April 2005, the veteran filed his present claim seeking to 
reopen the issue of entitlement to service connection for a 
left hip disorder.  

In its December 2005 decision, the RO determined that new and 
material evidence was not presented to reopen the veteran's 
claim for entitlement to service connection for a left hip 
disorder.  Such a determination, however, is not binding on 
the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

Because the July 2002 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  

At the time of the RO's July 2002 rating decision, the 
veteran had alleged that he injured his right hip in a motor 
vehicle accident, during which his vehicle rolled over two 
times, in 1982.  Evidence of record at the time of the July 
2002 rating decision included the veteran's service medical 
records which are completely silent as to any complaints of 
or treatment for a left hip disorder.  

Service personnel records, which were also before the RO at 
the time of its July 2002 decision, revealed that the veteran 
received nonjudicial punishment, including a reduction in 
rank, for driving while in intoxicated on October 9, 1982.  
The records also indicated that the veteran was subsequently 
apprehended on January 5, 1983, for driving a motor vehicle 
while impaired.  No reference to a motor vehicle accident was 
indicated anywhere within his service personnel records.

Post service treatment records at the time of the RO's July 
2002 rating decision consisted of medical treatment records, 
dated from 1993 to 2002.  A review of these records revealed 
multiple referrals to a post service injury occurring in May 
1993.  A computed tomography examination of the lumbar spine, 
dated in July 1993, noted that the veteran was being 
evaluated for left hip and leg pain.  The report concluded 
with an impression of left lateral disc herniation, L4-L5 
disc level.  Treatment reports, dated in December 1993 and in 
May 1994, noted the veteran's history of a herniated disc at 
the L4-L5 disc level, secondary to a fall in May 1993.  A 
December 1993 treatment report noted an assessment of low 
back pain with left lower extremity radiculopathy.  A 
treatment report, dated in May 1994, noted the veteran's 
current complaints of left sided back pain, which radiated 
into the left leg with mild paresthesias.  A treatment 
report, dated in September 1994, noted that the veteran's low 
back pain developed in July of 1993 after he fell nearly 15 
feet from a ladder.  

A treatment report, dated in June 1995, noted the veteran's 
history of a fall off a ladder.  The report noted his 
complaints of low back pain which radiates down into his left 
buttock and leg.  A treatment report, dated in February 1997, 
stated that the veteran, 

was in his usual state of good health 
until approximately five years ago and 
denies previous problems with low back 
pain.  At the time, he was working as a 
painter and apparently lost his balance 
or misstepped and fell approximately 5-6 
feet from a ladder.   He apparently fell, 
however, caught himself on his left leg 
and twisted his back.  He states that he 
felt well that day but in the morning, 
noted some left lower extremity stiffness 
which continued to be persistent on and 
off with gradual worsening.  He was 
eventually seen at St. Mary's hospital by 
a back specialist and was told that he 
had a herniated disk.

A treatment report, dated in February 1999, stated that the 
veteran, "reports onset of his pain problems about eight 
years ago.  At that time, he fell off of an approximately six 
foot ladder at work."  A treatment summary letter, dated in 
May 2000, noted the veteran's complaints of a painful left 
hip.  The letter stated that the veteran, "thinks that the 
problems began when he sustained an injury about six years 
ago when he was getting a refrigerator up some stairs and the 
refrigerator came falling down on top of him.  He thought he 
injured his left hip at that time."  The report concluded 
with an impression of severe left hip degeneration most 
likely secondary to avascular necrosis.  

Evidence submitted after the unappealed July 2002 rating 
decision includes post service medical records, dated from 
2003 to March 2007.  A treatment report, dated in May 2004, 
noted that the veteran had avascular necrosis of the left hip 
from falling with a fridge seven years ago.  X-ray 
examination of the left hip, performed in December 2004, 
revealed marked degenerative joint disease of the left hip 
"possibly" due to advanced ischemic necrosis.  A treatment 
report, dated in February 2007, noted that the veteran 
underwent a left total hip arthroplasty for avascular 
necrosis of the hip.

While this evidence is new because it was not previously 
submitted to the RO, the Board also finds that this evidence 
is not material.  The veteran's claim for entitlement to 
service connection for a left hip disorder was previously 
denied because VA found no evidence of a chronic left hip 
disorder during service, and no evidence that related to the 
veteran's current left hip disorder to his active duty 
service.  Other than the specific opinions addressed below, 
the newly submitted medical evidence simply addressed the 
ongoing treatment for the veteran's current left hip problem, 
and did not attribute this condition to the veteran's 
military service.

A May 2005 treatment report noted the veteran's narrative 
history of an inservice injury from an automobile accident 
during his military service in 1982.  The veteran reported 
that the automobile had rolled over, and that he was 
diagnosed with a bruise to the left hip.  The veteran further 
reported that he was not hospitalized as a result of this 
incident, but that his left hip has steadily worsened to 
where he is now requiring a hip replacement.  Based upon this 
history, the physician stated, 

At this point, I take his word that he 
had no other injury to his left hip 
between the motor vehicle accident when 
he was in Germany and now, and therefore 
the only thing I can blame the 
destruction of his left hip on is that 
traumatic injury he sustained to his hip.

An opinion letter, dated in March 2007, was received from J. 
Stephany, M.D.  In his letter, Dr. Stephany noted that he was 
currently treating the veteran for left hip replacement for 
avascular necrosis of the hip.  Dr. Stephany opined that 
there is more than a 51 percent possibility that the 
veteran's motor vehicle accident caused the veteran's 
avascular necrosis.  In support of this opinion, Dr. Stephany 
noted that the veteran reported to him that he had never had 
any injury to his left hip other than the inservice motor 
vehicle accident, which caused significant bruising across 
his hip.  Dr. Stephany further noted that the veteran had 
been instructed by another doctor that it was most likely the 
cause of the loss of blood supply which led to the avascular 
necrosis.  Finally, the report noted that the veteran had 
presented with no other risk factors, including alcoholism.

The Board finds both of these opinions to be lacking in any 
probative value.  In making this determination, the Board 
notes that both opinions are based solely and completely on 
the medical history provided by the veteran.  While the 
examiners reported a history of a left hip condition dating 
to military service, this is simply the veteran's recitation 
of his history, and does not establish in any way a 
relationship between service and his current left hip 
disorder. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
United States Court of Appeals for Veterans Claims, citing 
its decisions in Swann v. Brown, 5 Vet. App. 229 (1993), and 
Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion. In the present case, both of the medical opinions 
being considered herein failed to acknowledge the post 
service injury which the veteran incurred in June 1993, 
following which the veteran reported consistent complaints 
concerning his left lower extremity.  As noted in the May 
2000 treatment report, the veteran reported complaints of a 
painful left hip, which he "thinks . . . began when he 
sustained an injury about six years ago when he was getting a 
refrigerator up some stairs and the refrigerator came falling 
down on top of him.  He thought he injured his left hip at 
that time."  Moreover, both of these opinions fail to 
acknowledge the absence of any medical complaints concerning 
the veteran's left hip disorder for ten years following the 
veteran's discharge from the service.  While the Board may 
not simply disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran, here the history reported by the 
veteran is contradicted by his post service medical records 
documenting an injury to his left hip.  Therefore, to the 
extent that the opinions offered herein can be read as an 
opinion of a nexus to service, they are not competent 
evidence. Id. See also Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible if the Board rejects the statements 
of the veteran).  Consequently, neither of these records 
raises a reasonable possibility of substantiating the 
veteran's claim, and as such they are not material.  
Accordingly, the veteran's claim of entitlement to service 
connection for a left hip disorder is not reopened.

In reaching its decision herein, the Board notes that the 
veteran has provided additional statements and testimony in 
support of his claim.  Specifically, he testified that he 
injured his left hip in an automobile accident in 1982.  On 
the day after the accident, the veteran indicated that he 
went to the medical clinic at the Air Force Base at Sembach, 
Germany.  He stated that it was just a bruise on his left hip 
at first, which eventually went away, but that the injury was 
internal and degenerated over the years.  He indicated that 
he first sought post service treatment for this condition a 
couple of years after he got out of the service.  This 
contention essentially repeats his initial allegations 
herein, and thus is not considered new evidence.  Moreover, 
where, as here, resolution of an issue under consideration 
turns on a medical matter, an unsupported lay statement, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  While the veteran's statements would be competent 
evidence that an injury in service occurred, he is not 
competent to diagnosis the etiology of a current medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Finally, in support of his claim, the veteran submitted a 
statement from his friend, L.R., dated in January 2006.  In 
his statement, L.R. indicated that he had known the veteran 
since the third grade, and that the veteran started walking 
with a small limp after his discharge from the service.  In 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection. In Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court noted "[l]ay assertions 
of medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."  Thus, while this lay statement may 
be new, it is not material, and does not raise a reasonably 
possibility of substantiating the veteran's claim herein.

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993). 


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for a left hip disorder 
is not reopened.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


